UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	October 1, 2015 — March 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Money Market Liquidity Fund Semiannual report 3 | 31 | 16 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio managers 3 Your fund’s performance 8 Your fund’s expenses 9 Terms and definitions 11 Other information for shareholders 12 Financial statements 13 Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve a $1.00 per share value, issuer credit quality and interest-rate risks exist, and it is possible to lose money by investing in this fund. Inflation’s effects may erode your investment’s value over time. Money market values typically rise and fall in response to changes in interest rates. Although the fund only buys high-quality investments, investments backed by a letter of credit carry the risk of the provider failing to fulfill its obligations to the issuer. Message from the Trustees Dear Fellow Shareholder: After enduring significant volatility in early 2016, markets around the world have shown fresh signs of strength as investor sentiment has improved. Many factors had fueled turbulence in the financial markets, including oil price volatility, uncertainty about U.S. monetary policy, and concerns about the ripple effects of China’s economic slowdown. In the United States, investors were encouraged by the Federal Reserve’s decision in March to hold off on raising interest rates and dialing back of its 2016 rate-hike forecast to two hikes instead of four. Recent U.S. economic data also have been positive, with improvements in employment, manufacturing, and consumer confidence. Meanwhile, policymakers in Europe, China, Japan, and many emerging markets continue their efforts to lift economic growth rates. Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended March 31, 2016, as well as an outlook for the coming months. In today’s market environment, it may be helpful to consult your financial advisor to ensure that your investment portfolio is aligned with your goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classP shares assumes reinvestment of distributions. Class P shares do not bear an initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Yield reflects current performance more closely than total return. See pages 3 and 8–9 for additional performance information. To obtain the most recent month-end performance, please call Putnam at 1-800-225-1581. * Returns for the six-month period are not annualized, but cumulative. 2 Money Market Liquidity Fund Interview with your fund’s portfolio managers What was the interest - rate environment like during the six - month reporting period ended March31, 2016? Joanne: With increased confidence in the U.S. economy, the Federal Reserve took the first step on the path of gradual normalization of interest rates and raised its short-term benchmark rate to a range between 0.25% and 0.50% on December16, 2015. While investors initially welcomed the rate hike, global markets in early 2016 experienced a return of heightened volatility and a “risk-off” flight to safe havens, such as U.S. Treasuries and gold. Contributing to the change in sentiment were divergent central bank monetary policies, weakness in commodity prices, and China’s economic slowdown. In January, global equity markets sold off sharply when oil fell to $27 a barrel, pressured by a growing oversupply. The U.S. job market continued to improve, however, adding jobs that pushed the unemployment rate to 4.9% — its lowest level since 2008. In her semiannual congressional testimony in early February, Fed Chair Janet Yellen affirmed the U.S. economy’s strengths, but added that future rate hikes would be data dependent and that macroeconomic conditions “warranted only gradual increases” in the federal funds rate. Given the recent market volatility and its potential impact on U.S. economic growth, Fed observers began to anticipate that a March rate hike This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/16. See pages 2 and 8–9 for additional fund performance information. Index descriptions can be found on page 11. Money Market Liquidity Fund 3 would be pushed out to the central bank’s June meeting. In the weeks that followed, several upbeat U.S. corporate earnings announcements, rumblings of a cap on oil production, and a growing belief that the equity markets were deeply oversold sparked a rally off lows not seen since August2015. By mid-March, the S&P 500 Index had bounced back from its worst-ever start of a calendar year, as positive developments in global central bank policies heightened demand for equities and oil prices approached three-month highs. At its March meeting, the Fed left interest rates unchanged. Taking a slightly dovish tone, policymakers at the central bank dialed back their forecast for interest-rate increases this year to two hikes from the four they predicted this past December. With diminished expectations of rate increases, stocks and other higher-risk assets advanced amid optimism and expectations for more gradual increases in interest rates. Just before the close of the reporting period, Yellen reaffirmed that the central bank would move cautiously, calling into question an April interest-rate hike, in our view. What was your investment approach in this climate? Jonathan: The investment environment proved challenging, as we tried to balance what we believed to be attractive yields offered by longer-term money market securities against the possibility of higher short-term rates should the Fed raise rates further. Much of our focus was on this prospect, as the Fed looked to balance its policy between the domestic environment of improving employment numbers and low inflation with the prospect of global conditions that could potentially undermine the U.S. economic recovery. Allocations are shown as a percentage of the fund’s net assets as of 3/31/16. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 4 Money Market Liquidity Fund During the reporting period, we continued to witness the importance of money market funds as an investment option for investors seeking refuge from extraordinary market volatility. It is difficult to gauge if investment inflows were due to a specific factor, such as concerns about Fed rate policy or the Securities and Exchange Commission’s [SEC] money market reforms slated to take effect in October2016. However, U.S. money market fund assets were up considerably year over year to $2.77 trillion on March31, 2016. With the Fed’s recent rate hike and market expectations of more increases to come, albeit gradual, money market fund yields are beginning to inch higher — attracting renewed investor interest. Against this backdrop, we focused on investing in repurchase agreements with what we believe are strong counterparties that are collateralized by Treasuries and mortgages backed by U.S. government agency mortgages, as well as fixed-rate securities in the one- to three-month maturity range. We also sought high-quality commercial paper, certificates of deposit, and other money market-eligible securities that were consistent with our objectives of preserving capital and maintaining liquidity. Our investments in Toronto-Dominion Bank and Simon Property Group exemplified our strategy during the reporting period. How did Putnam Money Market Liquidity Fund perform during the six - month reporting period ended March31, 2016? Joanne: The supply of U.S. Treasury bills increased during the course of the reporting period and was met with solid demand due to negative rates outside the United States. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Money Market Liquidity Fund 5 Additionally, the conversion of several prime money market funds to government money market funds in response to SEC money market reforms also factored into the demand equation for Treasuries. As a result, Treasury yields had declined by the end of the reporting period. On the other hand, yields on commercial paper rose in response to the steeper London Interbank Offered rate [LIBOR] curve. Accordingly, the fund’s total return performance fell in line with this rate environment. The SEC regulatory changes for money market mutual funds take effect October2016. How will they affect the fund? Jonathan: The new SEC rules require money market fund managers to make several important changes to the way they run their funds, as well as how they report information about the funds. The structural and operational reforms became effective in the fall of 2014, but the SEC provided a two-year transition period for the industry to comply. We are still evaluating the new amendments, so there are no changes to the fund at this time. What are your thoughts about Fed policy in the coming months? Joanne: At the Fed’s March meeting, Yellen stated that U.S. economic growth has been “somewhat mixed,” with higher global risks offsetting solid domestic fundamentals. With the second quarter of 2016 under way, we are seeing encouraging signs about the health of the American economy. March’s 5% unemployment rate was near the Fed’s goal of longer-term full employment, some inflation markers have begun to rise, and the U.S. economy has experienced steady growth with the help of improving consumer sentiment. We will be keeping a sharp eye on U.S. economic data for clues regarding the future path of Fed rate hikes. Meanwhile, we will continue to maintain the fund’s flexibility to best position it for any upticks in short-term interest rates. Thank you, Joanne and Jonathan, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University. Jonathan has been in the investment industry since he joined Putnam in 1990. 6 Money Market Liquidity Fund IN THE NEWS Since its introduction in January2012, the Federal Reserve’s interest-rate path “dot plot” has become something of a must-read for Fed watchers. The dot plot’s origins date to 2011, when the Fed was seeking a way to convey publicly more information about the central bank’s outlook. Before every other Fed meeting, officials on the policy-setting Federal Open Market Committee (FOMC) submit updated forecasts for economic growth, unemployment, inflation, and interest-rate hikes. The dots, published as a graph in the quarterly “Summary of Economic Projections,” represent anonymously delivered forecasts from individual FOMC members. In recent months, the dot plot has been criticized by some for conveying an overly hawkish message, but Federal Reserve Chair Janet Yellen has defended the dot plot, saying it should be used to manage expectations about future hikes and not be viewed as a definitive rate path. Meanwhile, after its March2016 meeting, the Fed released a dot plot more aligned with current market expectations — reducing the number of rate hikes this year to two from the four predicted in December. So, for now, the Fed and the market appear to be on the same page. Money Market Liquidity Fund 7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class P shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. See the Terms and Definitions section of this report for definitions of the share class offered by your fund. Fund performance Total return for periods ended 3/31/16 Class P (inception date) (4/13/09) Net asset value Life of fund 0.91% Annual average 0.13 5 years 0.49 Annual average 0.10 3 years 0.29 Annual average 0.10 1 year 0.16 6 months 0.12 Current rate (end of period)* Net asset value Current 7-day yield (with expense limitation) 0.30% Current 7-day yield (without expense limitation) 0.00­ Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Class P shares do not carry an initial sales charge or a contingent deferred sales charge (CDSC). * The 7-day yield is the most common gauge for measuring money market mutual fund performance. The rate reflects current performance more closely than total return. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 8 Money Market Liquidity Fund Comparative Lipper returns For periods ended 3/31/16 Lipper Institutional Money Market Funds category average* Life of fund 0.50% Annual average 0.07 5 years 0.25 Annual average 0.05 3 years 0.14 Annual average 0.05 1 year 0.09 6 months 0.07 Lipper results should be compared with fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year and life-of-fund periods ended 3/31/16, there were 251, 245, 240, 234, and 217 funds, respectively, in this Lipper category. Fund distribution information For the six-month period ended 3/31/16 Distributions Class P Number 6 Income $0.001178 Capital gains — Total The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class P Net expenses for the fiscal year ended 9/30/15* 0.03% Total annual operating expenses for the fiscal year ended 9/30/15 0.28% Annualized expense ratio for the six-month period ended 3/31/16 0.04% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 1/30/17. Money Market Liquidity Fund 9 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from 10/1/15 to 3/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class P Expenses paid per $1,000*† $0.20 Ending value (after expenses) $1,001.20 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/16. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 3/31/16, use the following calculation method. To find the value of your investment on 10/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class P Expenses paid per $1,000*† $0.20 Ending value (after expenses) $1,024.80 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/16. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 10 Money Market Liquidity Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share class Class P shares require no minimum initial investment amount and no minimum subsequent investment amount. There is no initial or deferred sales charge. They are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates, and no management fee is paid by such investors. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Money Market Liquidity Fund 11 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2016, Putnam employees had approximately $477,000,000 and the Trustees had approximately $127,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 12 Money Market Liquidity Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Money Market Liquidity Fund 13 The fund’s portfolio 3/31/16 (Unaudited) Principal REPURCHASE AGREEMENTS (31.5%)* amount Value Interest in $144,000,000 joint tri-party repurchase agreement dated 3/31/16 with Bank of Nova Scotia due 4/1/16 — maturity value of $50,000,417 for an effective yield of 0.300% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 3.875% and due dates ranging from 5/31/16 to 4/15/29, valued at $146,881,301) $50,000,000 $50,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 3/31/16 with BMO Capital Markets due 4/1/16 — maturity value of $50,000,417 for an effective yield of 0.300% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 4.625% and due dates ranging from 6/30/17 to 2/15/44, valued at $51,000,576) 50,000,000 50,000,000 Interest in $233,500,000 joint tri-party term repurchase agreement dated 3/31/16 with Citigroup Global Markets, Inc. due 4/7/16 — maturity value of $85,755,502 for an effective yield of 0.330% (collateralized by various U.S. Treasury notes with coupon rates ranging from 0.750% to 3.125% and due dates ranging from 3/15/17 to 11/30/19, valued at $238,170,008) 85,750,000 85,750,000 Interest in $333,518,000 joint tri-party repurchase agreement dated 3/31/16 with Citigroup Global Markets, Inc. due 4/1/16 — maturity value of $70,000,642 for an effective yield of 0.330% (collateralized by various mortgage backed securities and various U.S. Treasury notes with coupon rates ranging from 0.750% to 4.000% and due dates ranging from 2/28/18 to 12/1/45, valued at $340,188,360) 70,000,000 70,000,000 Interest in $62,500,000 joint tri-party repurchase agreement dated 3/31/16 with Goldman, Sachs & Co. due 4/1/16 — maturity value of $62,500,521 for an effective yield of 0.300% (collateralized by various mortgage backed securities with a coupon rate of 3.000% and due dates ranging from 7/1/43 to 12/1/43, valued at $63,750,001) 62,500,000 62,500,000 Interest in $50,000,000 tri-party repurchase agreement dated 3/31/16 with J.P. Morgan Securities, LLC due 4/1/16 — maturity value of $50,000,417 for an effective yield of 0.300% (collateralized by a U.S. Treasury note with a coupon rate of 1.625% and a due date of 7/31/20, valued at $51,000,920) 50,000,000 50,000,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 3/29/16 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 4/5/16 — maturity value of $36,802,147 for an effective yield of 0.30% (collateralized by various mortgage backed securities with coupon rates ranging from 2.109% to 3.500% and due dates ranging from 9/1/43 to 2/1/45, valued at $102,000,000) 36,800,000 36,800,000 Interest in $315,159,000 joint tri-party repurchase agreement dated 3/31/16 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 4/1/16 — maturity value of $74,779,602 for an effective yield of 0.29% (collateralized by a mortgage backed security with a coupon rate of 4.000% and a due date of 5/20/42, valued at $321,462,180) 74,779,000 74,779,000 Interest in $115,000,000 joint tri-party repurchase agreement dated 3/31/16 with RBC Capital Markets, LLC due 4/1/16 — maturity value of $75,000,604 for an effective yield of 0.290% (collateralized by various mortgage backed securities with coupon rates ranging from 1.750% to 4.867% and due dates ranging from 9/1/33 to 4/1/46, valued at $117,300,946) 75,000,000 75,000,000 Total repurchase agreements (cost $554,829,000) 14 Money Market Liquidity Fund Maturity Principal COMMERCIAL PAPER (13.2%)* Yield (%) date amount Value ABN AMRO Funding USA, LLC 0.420 4/4/16 $8,000,000 $7,999,720 American Honda Finance Corp. 0.440 5/6/16 11,500,000 11,495,081 American Honda Finance Corp. 0.370 4/11/16 6,900,000 6,899,291 Apple, Inc. 0.330 4/18/16 15,000,000 14,997,663 BMW US Capital, LLC 0.400 4/1/16 8,250,000 8,250,000 BNP Paribas SA/New York NY (France) 0.400 4/6/16 7,000,000 6,999,611 BPCE SA (France) 0.390 4/1/16 9,000,000 9,000,000 Coca-Cola Co. (The) 0.420 4/11/16 15,000,000 14,998,250 Credit Suisse AG/New York, NY 0.420 4/4/16 2,250,000 2,249,921 Danske Corp. (Denmark) 0.531 5/5/16 15,000,000 14,992,492 Export Development Canada (Canada) 0.400 5/23/16 10,000,000 9,994,222 National Australia Bank, Ltd. (Australia) 0.470 5/20/16 7,550,000 7,545,170 National Australia Bank, Ltd. (Australia) 0.400 4/21/16 7,000,000 6,998,444 Nationwide Building Society (United Kingdom) 0.500 5/11/16 1,560,000 1,559,133 Nordea Bank AB (Sweden) 0.480 5/17/16 10,000,000 9,993,867 Procter & Gamble Co. (The) 0.330 4/11/16 15,000,000 14,998,625 Prudential PLC (United Kingdom) 0.500 4/28/16 4,800,000 4,798,200 Roche Holdings, Inc. (Switzerland) 0.405 5/10/16 15,000,000 14,993,419 Simon Property Group LP 0.460 4/18/16 15,000,000 14,996,742 Swedbank AB (Sweden) 0.420 5/3/16 15,000,000 14,994,400 Toyota Motor Credit Corp. 0.460 5/10/16 15,000,000 14,992,525 Wal-Mart Stores, Inc. 0.360 4/28/16 18,000,000 17,995,140 Total commercial paper (cost $231,741,916) Maturity Principal ASSET-BACKED COMMERCIAL PAPER (13.4%)* Yield (%) date amount Value Bedford Row Funding Corp. 144A 0.578 4/14/16 $16,000,000 $16,000,837 CHARTA, LLC 0.390 4/25/16 17,500,000 17,495,450 CIESCO, LLC 0.470 5/24/16 17,500,000 17,487,891 Collateralized Commercial Paper Co., LLC 0.470 4/25/16 15,000,000 14,995,300 CRC Funding, LLC 0.571 5/17/16 15,000,000 14,989,075 Fairway Finance Co., LLC (Canada) 0.430 4/26/16 15,000,000 14,995,521 Jupiter Securitization Co., LLC 0.854 7/5/16 1,000,000 997,757 Jupiter Securitization Co., LLC 144A 0.450 5/3/16 15,000,000 14,994,000 Liberty Street Funding, LLC (Canada) 0.390 4/4/16 3,000,000 2,999,903 Liberty Street Funding, LLC 144A (Canada) 0.400 4/27/16 18,000,000 17,994,800 Manhattan Asset Funding Co., LLC (Japan) 0.520 5/17/16 5,000,000 4,996,678 Manhattan Asset Funding Co., LLC (Japan) 0.500 4/22/16 12,000,000 11,996,500 MetLife Short Term Funding, LLC 0.480 5/9/16 11,740,000 11,734,052 MetLife Short Term Funding, LLC 144A 0.470 5/17/16 5,000,000 4,996,997 Regency Markets No. 1, LLC 0.400 4/19/16 4,000,000 3,999,200 Regency Markets No. 1, LLC 144A 0.430 4/7/16 14,000,000 13,998,997 Thunder Bay Funding, LLC 0.413 4/26/16 15,500,000 15,495,556 Thunder Bay Funding, LLC 0.450 4/15/16 2,500,000 2,499,563 Victory Receivables Corp. (Japan) 0.530 5/5/16 16,150,000 16,141,916 Money Market Liquidity Fund 15 Maturity Principal ASSET-BACKED COMMERCIAL PAPER (13.4%)* cont. Yield (%) date amount Value Working Capital Management Co. (Japan) 0.541 5/16/16 $8,100,000 $8,094,533 Working Capital Management Co. (Japan) 0.500 4/6/16 8,500,000 8,499,410 Total asset-backed commercial paper (cost $235,403,936) Maturity Principal U.S. GOVERNMENT AGENCY OBLIGATIONS (11.5%)* Yield (%) date amount Value Federal Farm Credit Banks Funding Corporation discount notes 0.300 5/3/16 $10,300,000 $10,297,253 Federal Farm Credit Banks Funding Corporation discount notes 0.290 4/27/16 20,000,000 19,995,812 Federal Home Loan Banks unsec. discount notes 0.362 6/24/16 25,000,000 24,978,883 Federal Home Loan Banks unsec. discount notes 0.370 5/18/16 9,000,000 8,995,653 Federal Home Loan Banks unsec. discount notes 0.350 5/16/16 6,000,000 5,997,375 Federal Home Loan Banks unsec. discount notes 0.350 5/4/16 4,000,000 3,998,717 Federal Home Loan Banks unsec. discount notes 0.300 4/29/16 3,625,000 3,624,154 Federal Home Loan Mortgage Corporation unsec. discount notes 0.340 5/16/16 11,094,000 11,089,285 Federal Home Loan Mortgage Corporation unsec. discount notes 0.315 5/2/16 12,180,000 12,176,699 Federal Home Loan Mortgage Corporation unsec. discount notes 0.260 4/11/16 13,500,000 13,499,025 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.290 5/10/16 7,000,000 6,997,801 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.315 5/3/16 9,100,000 9,097,450 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.280 4/26/16 7,008,000 7,006,637 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.295 4/14/16 7,500,000 7,499,201 Federal National Mortgage Association unsec. discount notes 0.300 5/18/16 12,000,000 11,995,300 Federal National Mortgage Association unsec. discount notes 0.285 5/6/16 14,400,000 14,396,010 Federal National Mortgage Association unsec. discount notes 0.300 4/25/16 5,800,000 5,798,840 Federal National Mortgage Association unsec. discount notes 0.272 4/20/16 25,259,000 25,255,375 Total U.S. government agency obligations (cost $202,699,470) Maturity Principal TIME DEPOSITS (5.1%)* Yield (%) date amount Value Australia & New Zealand Banking Group, Ltd./ Cayman Islands (Cayman Islands) 0.250 4/1/16 $36,000,000 $36,000,000 Credit Agricole Corporate and Investment Bank/ New York (Cayman Islands) 0.270 4/1/16 18,000,000 18,000,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.230 4/1/16 36,000,000 36,000,000 Total time deposits (cost $90,000,000) 16 Money Market Liquidity Fund Maturity Principal U.S. TREASURY OBLIGATIONS (22.1%)* Yield (%) date amount Value U.S. Treasury Bills 0.272 5/19/16 $100,000,000 $99,964,333 U.S. Treasury Bills 0.258 5/12/16 100,000,000 99,971,129 U.S. Treasury Bills 0.263 4/21/16 65,000,000 64,990,644 U.S. Treasury Bills 0.269 4/14/16 20,000,000 19,998,086 U.S. Treasury Bills 0.254 4/7/16 30,000,000 29,998,750 U.S. Treasury Notes FRN k 0.384 1/31/17 21,000,000 20,999,645 U.S. Treasury Notes FRN k 0.370 7/31/16 17,750,000 17,750,176 U.S. Treasury Notes FRN k 0.369 4/30/16 17,950,000 17,950,048 U.S. Treasury Notes FRN k 0.353 10/31/16 18,000,000 18,000,053 Total U.S. treasury obligations (cost $389,622,864) Maturity Principal MUNICIPAL BONDS AND NOTES (1.5%)* Yield (%) date amount Value Princeton University Commercial Paper 0.400 5/17/16 $10,000,000 $10,000,000 University of Chicago Commercial Paper, Ser. A 0.430 5/16/16 16,500,000 16,491,139 Total municipal bonds and notes (cost $26,491,139) Maturity Principal CERTIFICATES OF DEPOSIT (1.3%)* Yield (%) date amount Value Credit Suisse AG/New York, NY 0.531 5/6/16 $7,390,000 $7,390,980 Toronto-Dominion Bank/NY (Canada) 0.430 4/5/16 15,000,000 15,000,116 Total certificates of deposit (cost $22,391,096) Interest Maturity Principal CORPORATE BONDS AND NOTES (0.4%)* rate (%) date amount Value Nordea Bank AB 144A sr. unsec. notes (Sweden) 0.875 5/13/16 $7,610,000 $7,613,161 Total corporate bonds and notes (cost $7,613,161) TOTAL INVESTMENTS Total investments (cost $1,760,792,582) Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2015 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,760,106,868. k The rates shown are the current interest rates at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Money Market Liquidity Fund 17 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $—­ $235,403,936 $—­ Certificates of deposit —­ 22,391,096 —­ Commercial paper —­ 231,741,916 —­ Corporate bonds and notes —­ 7,613,161 —­ Municipal bonds and notes —­ 26,491,139 —­ Repurchase agreements —­ 554,829,000 —­ Time deposits —­ 90,000,000 —­ U.S. government agency obligations —­ 202,699,470 —­ U.S. treasury obligations —­ 389,622,864 —­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 18 Money Market Liquidity Fund Statement of assets and liabilities 3/31/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (at amortized cost) $1,205,963,582 Repurchase agreements (identified cost $554,829,000) 554,829,000 Cash 575 Interest and other receivables 304,204 Total assets LIABILITIES Payable for custodian fees (Note 2) 14,622 Payable for investor servicing fees (Note 2) 28,360 Payable for Trustee compensation and expenses (Note 2) 408,762 Payable for administrative services (Note 2) 6,397 Distributions payable to shareholders 455,388 Other accrued expenses 76,964 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,760,179,861 Distributions in excess of net investment income (Note 1) (72,993) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class P share ($1,760,106,868 divided by 1,760,179,861 shares) $1.00 The accompanying notes are an integral part of these financial statements. Money Market Liquidity Fund 19 Statement of operations Six months ended 3/31/16 (Unaudited) INVESTMENT INCOME EXPENSES Compensation of Manager (Note 2) 2,180,549 Investor servicing fees (Note 2) 87,210 Custodian fees (Note 2) 19,050 Trustee compensation and expenses (Note 2) 61,342 Administrative services (Note 2) 27,304 Other 138,772 Fees waived and reimbursed by Manager (Note 2) (2,180,549) Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 20 Money Market Liquidity Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/16* Year ended 9/30/15 Operations: Net investment income $1,858,701 $1,672,596 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class P (1,973,768) (1,664,909) Increase (decrease) from capital share transactions (Note 4) (227,080,902) 231,272,932 Total increase (decrease) in net assets NET ASSETS Beginning of period 1,987,302,837 1,756,022,218 End of period (including distributions in excess of net investment income of $72,993 and undistributed net investment income of $42,074, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Money Market Liquidity Fund 21 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net investment income (loss) Net asset value, Net realized Total from From Total Net assets, Ratio of expenses to average beginning Net investment gain (loss) investment net investment distribu- Net asset value, Total return at net end of period to average netassets Period ended­ of period­ income (loss) on investments­ operations­ income­ tions­ end of period­ asset value (%) a (in thousands) net assets (%) b,c (%) c Class P­ March 31, 2016** $1.00­ .0011­ —­ .0011­ (.0012) $1.00­ * $1,760,107­ .02* .11* September 30, 2015­ 1.00­ .0008­ —­ .0008­ (.0008) 1.00­ .08­ 1,987,303­ .03­ .08­ September 30, 2014­ 1.00­ .0006­ —­ d .0006­ (.0006) 1.00­ .06­ 1,756,022­ .03­ .06­ September 30, 2013­ 1.00­ .0010­ — ­ d .0010­ (.0010) 1.00­ .10­ 2,215,725­ .04­ .11­ September 30, 2012­ 1.00­ .0010­ —­ d .0010­ (.0010) 1.00­ .10­ 4,635,802­ .03­ .10­ September 30, 2011­ 1.00­ .0011­ — ­ d .0011­ (.0011) 1.00­ .11­ 3,819,456­ .03­ .11­ * Not annualized. ** Unaudited. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c Reflects an involuntary contractual waiver of the funds management fee in effect during the period. As a result of such waiver, the management fee reflects a reduction of the following amounts (Note 2): Percentage of average net assets March 31, 2016 0.12% September 30, 2015 0.25 September 30, 2014 0.25 September 30, 2013 0.25 September 30, 2012 0.25 September 30, 2011 0.25 d Amount represents less than $0.0001 per share. The accompanying notes are an integral part of these financial statements. 22 Money Market Liquidity Fund Money Market Liquidity Fund 23 Notes to financial statements 3/31/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2015 through March 31, 2016. Putnam Money Market Liquidity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. The fund invests significantly in certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations, time deposits, and bankers acceptances. Putnam Management may consider, among other factors, credit and interest rate risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classP shares, which are sold without a front-end sales charge and generally are not subject to a contingent deferred sales charge. ClassP shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a–7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 24 Money Market Liquidity Fund Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a financial reporting and tax basis is the same. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the annual rate of 0.25% of the average net assets of the fund. Putnam Management has agreed to waive its management fee from the fund through January 30, 2017. During the reporting period, the fund waived $2,180,549 as a result of this waiver. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management will pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.20% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.01% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. Each Independent Trustee of the fund receives an annual Trustee fee, of which $1,002, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Money Market Liquidity Fund 25 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has not adopted a distribution plan (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $69,913,017,833 and $70,141,087,000, respectively. The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares at a constant net asset value of $1.00 per share were as follows: Six months ended 3/31/16 Year ended 9/30/15 ClassP Shares sold 2,524,328,593 6,239,967,394 Shares issued in connection with reinvestment of distributions — — 2,524,328,593 6,239,967,394 Shares repurchased (2,751,409,495) (6,008,694,462) Net increase (decrease) Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 26 Money Market Liquidity Fund This page left blank intentionally. Money Market Liquidity Fund 27 Note 6: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of Nova Scotia BMO Capital Markets Citigroup Global Markets, Inc. Goldman, Sachs & Co. J. P. Morgan Securities, LLC Merrill Lynch, Pierce, Fenner and Smith Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements** $50,000,000 $50,000,000 $155,750,000 $62,500,000 $50,000,000 $111,579,000 $75,000,000 $554,829,000 Total Assets Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $50,000,000 $50,000,000 $155,750,000 $62,500,000 $50,000,000 $111,579,000 $75,000,000 Net amount $— $— $— $— $— $— $— ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 7: Note regarding recent Securities and Exchange Commission (“SEC ”) rule amendments In July 2014, the SEC adopted amendments to the rules under the Investment Company Act of 1940 governing the operations of registered money market funds, such as Putnam Money Market Liquidity Fund. The amendments are generally intended to address circumstances in which money market funds may face heavy redemptions and to increase the transparency of risks associated with investments in money market funds. Putnam Management is evaluating the SEC’s adopted rules and their potential impact on the fund and its financial statements. 28 Money Market Liquidity Fund Money Market Liquidity Fund 29 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds†: Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. 30 Money Market Liquidity Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Money Market Liquidity Fund 31 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 32 Money Market Liquidity Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Money Market Liquidity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 27, 2016
